                            IN THE UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION


JESSICA S. ABEYTA                                     )
                                                      )
               Plaintiff,                             )       NO. 3:18-cv-00386
                                                      )       JURY DEMAND
               v.                                     )
                                                      )
STONECREST MEDICAL CENTER, et al.,                    )       JUDGE CRENSHAW
                                                      )       MAGISTRATE JUDGE BROWN
               Defendants.                            )


                                             ORDER

       There is a pending Motion for Summary Judgment by the Defendants Bingham, Stonecrest

Medical Center, and Trombley (DE 60). Subsequently the Defendant Sloas has filed a Motion to

Join in the Motion for Summary Judgment (DE 63). That motion is Granted.

       The Plaintiff has filed a Response to the Motion for Summary Judgment which is actually

a motion for more time. The Clerk will designate DE 64 as a Motion for More Time and that

motion is GRANTED. The Plaintiff’s pleading, which is at best, a stream of conscientious,

contains a great deal of material which has no relevance to this case and a generous supply of

miscellaneous articles that do not shed any light on the pending Motion to Dismiss or the Plaintiff’s

Motion for Additional Time.

       The Plaintiff also complains about the inability to file materials on the Electronic Filing

System (ECF). The Plaintiff has been given permission to use this system if she completes the

required course to ensure she can properly use it. The Plaintiff has failed to take the course She is

free to take the course and if she passes she may use the ECF System. The Magistrate Judge will

grant the Petitioner until January 17, 2020 to file a proper response to the Motion to Dismiss. She
should read Local Rule 56 and Fed. R. Civ. P. 56 for the proper way to respond to such motions.

Filing the response is limited to 25 pages plus relevant attachments. There has to be some

organization to the Motion and the Attachments. As it is now, her pleadings are really not

decipherable. The Clerk will send with this Order a copy of the docket sheet by both regular mail

and e-mail. Whatever the Defendants have filed with the Plaintiff are in fact transmitted to the

Plaintiff by e-mail. If she has no longer has access to e-mail, she should let the Court know at

once, if she has changed her e-mail address she needs to let the Court know what the new e-mail

is at once. Otherwise, the Court has no choice but to continue to send mail to her address at Acklen

Avenue.

       SO, ORDERED.


                                      /s/ Joe B. Brown______________
                                      Joe B. Brown
                                      United States Magistrate Judge
